MEMORANDUM ***
Rene Martinez-Encinas appeals from the judgment revoking supervised release and the 46-month sentence imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Martinez-Encinas’s counsel has filed a brief stating that there are no grounds for relief, along with a motion to withdraw as counsel of record. Martinez-Encinas has filed a pro se supplemental brief. The government has not filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Counsel’s motion to withdraw is GRANTED.
The government’s motion to dismiss this appeal is DENIED.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.